 TIMES HERALDPRINTING COMPANY505Times Herald Printing Company and The DallasNewspaper Printing Pressmen'sUnion No. 21A. H. Belo Corporation and The Dallas NewspaperPrinting Pressmen'sUnion No.21. Cases 16-CA-5560 and 16-CA-5561March 30, 1976DECISION AND ORDERBY MEMBERSFANNING,JENKINS,PENELLO, ANDWALTHEROn October 30, 1975, the Board issued a ProposedDecision and Order in this proceeding.' Thereafter,theGeneral Counsel and the Charging Party filedexceptions and supporting briefs,' and the Respon-dents filed reply briefs.The Board' has considered the record and theProposed Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-1221 NLRB No.38. Subsequent to the retirementof Administrative LawJudge Goldberg following the hearingbut beforeissuance of a decision, theparties requested that these cases be transferred to the Board for issuance ofa proposed decision and order basedon the recordas made.On January 29,1975. thecases were transferred to the Board for the purpose of makingfindings of fact and conclusions of law, and for the issuanceof a proposeddecision and order.2TheCharging Party's request for oral argumentbeforethe Board ishereby denied as the record,exceptions,and briefs adequately present thepositions of the parties.7The Charging Party's request for considerationby thefull Board is here-by granted.However, ChairmanMurphy hasdisqualified herselffrom parti-cipation in these proceedings.4 As set forth in the Proposed Decision, we find that the allegation thatRespondent Times Herald solicited striking employees to returnto work bySupervisor Spahn's offer of a supervisory position toemployee Johnson isunsupportedby therecord. In so holding.we did not and do not find thatSpahn is a low-level supervisor.Rather, our dismissal of this allegation isbased on the fact that prior to the strike Johnson had talked to Spahn abouta higher rated job and had indicated an interest in being promoted,and thatTimesHerald had two supervisory openings at the time Johnson was of-fered the new position.Thus, weaffirm our finding that Spahn's offer wasno more than an attempt to fill a vacantsupervisoryposition in accordancewith Johnson's application.ings,4 and conclusions 5 set forth in the Proposed De-cision, and to adopt the Order contained therein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lationsBoard adopts as its Order the recommendedOrder set forth by the Board in its Proposed Deci-sion, 221 NLRB No. 38, and hereby orders that theRespondent, A. H. Belo Corporation, Dallas, Texas,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order.IT IS FURTHER ORDERED that the complaint be, andithereby is, dismissed in all other respects.sThe record supports the Board's finding that the impasse resulting fromthe Respondents'insistence on the elimination of manning requirements.and the Union's determination to retainthem, led to the institution by theRespondentsof their proposedwork rules and the strikeby the Union.Contraryto the assertions of the GeneralCounsel, the Union'soffers ofsuch compromises as retrainingthe stereotypers to work aspressmen, arbi-tration of the number of men to be used in the pressroom.furnishing allpressmen at straight time if given22 hours' notice,and a 3-month trialperiod without manningif theRespondents gave theretroactivewage in-crease package,do not demonstrate the Union'sflexibility onthe issue ofeliminating the manning requirements.Nor does theRespondents' rejectionof such proposals exhibit bad faith.Rather, the Union's apparentflexibilityextendedonly tomodificationof the manning clause, not to the eliminationof it-which the Respondentsviewed, andexplained,as an economic neces-sity.Retrainingthe stereotyperstomeet manning requirements might re-duce the number of premium shifts butquite obviouslyoffered no solutionto the Respondents'chief economic complaint that manning itself limitedflexibility,did not allow individual pressmento be movedto a press wherea need arose,and required the use of more pressmen than the Respondentsbelieved necessary.Similarly,arbitration of the number of pressmen to beused reaches the same result as manning requirements and ignores the as-serted economic necessity that the Respondents no longer bebound by anyrequired number of pressmen on a given pressrun. Likewise,as the size ofa press run, and therefore, the number of pressmen needed,is known only afew hours before the run begins, the Union's proposalto furnish all press-men at straight-time rates if given22 hours' noticedid nothing to eliminatethe problemscaused bythe assertedinflexibilityor excessive number ofpressmenrequired bymanning.Thus, while the Unionappeared willing tomodify themanning clause, it is clear thatthe Union wasas unwilling togive up the manning requirements-which it viewedas the "heart and soul"of the contract-as the Respondents were unwilling to keep them.Accord-ingly, as set forth in theProposedDecision,we find that an impasse resultedfrom the parties'strong disagreement over the manning issue in spite ofgood-faith bargaining.223 NLRB No. 70